Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to Application No. 17/325,780 filed 05/20/2021.  Claims 19-38 are pending and have been examined.
The information disclosure statement (IDS) submitted on 05/20/2021 was considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications do not without receiving a user input to change the first identifier: causing the second identifier to be visually distinguished from the rest of the plurality of identifiers based on the second set of criteria” (emphasis added).  Accordingly, claims 19-38 are not entitled to the benefit of the prior-filed application.  The priority date for claims 19-38 is 05/20/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (US 2012/0192233) in view of Bates et al. (US 6,721,953), herein Bates.
Consider claim 19, Wong clearly teaches a method comprising:

generating for display on a media device, a plurality of identifiers associated with a plurality of stored programs, wherein the plurality of identifiers include a first and a second identifier associated with a first and second program, from the plurality of stored programs, respectively; (Fig. 3, [0070]-[0074])

(Fig. 4B: A particular program to highlight is selected in step 458, [0096], [0097].)

receiving a push message from a server that comprises a second set of criteria; (Service provider may push selection criteria to the DVR, [0107].)

in response to receiving the push message from the server: causing the second identifier to be visually distinguished from the rest of the plurality of identifiers based on the second set of criteria. (Newly provided selection criteria are used to select the highlight program, [0096], [0097], [0107].)

However, Wong does not explicitly teach in response to receiving the push message from the server, and without receiving a user input to change the first identifier: causing the second identifier to be visually distinguished from the rest of the plurality of identifiers based on the second set of criteria.

In an analogous art, Bates, which discloses a system for video distribution, clearly teaches in response to receiving the push message from the server, and without receiving a user input to change the first identifier: causing the second identifier to be visually distinguished from the rest of the plurality of identifiers based on the second set of criteria. (Program information periodically broadcast to the set top box is stored, col. 7 lines 2-7, col. 8 lines 34-64.  This information includes sponsor scroll rates which control how long a program will be highlighted before the highlight is switched without user input, col. 9 lines 27-67.)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Wong by in response to receiving the push message from the server, and without receiving a user input to change the first identifier: causing the second identifier to be visually distinguished from the rest of the plurality of identifiers based on the second set of criteria, as taught by Bates, for the benefit of automatically scrolling through the listed programs without requiring user input.

Consider claim 20, Wong combined with Bates clearly teaches visually distinguishing the first identifier from rest of the plurality of identifiers comprises highlighting the first identifier. ([0037] Wong)

claim 21, Wong combined with Bates clearly teaches distinguishing the second identifier to be visually distinguished from the rest of the plurality of identifiers comprises highlighting the second identifier. ([0084] Wong)

Consider claim 22, Wong combined with Bates clearly teaches the first set of criteria includes determining whether the first program is associated with a newly formed contract. ([0107] Wong)

Consider claim 23, Wong combined with Bates clearly teaches the first set of criteria includes determining whether the first program is associated with an expiring contract. ([0107] Wong)

Consider claim 24, Wong combined with Bates clearly teaches an expiration date of the expiring contract may be examined to determine whether to visually distinguish the first program. ([0107] Wong)

Consider claim 25, Wong combined with Bates clearly teaches not visually distinguishing the first program if the first program is not associated with an expiring contract. ([0107] Wong)

Consider claim 26, Wong combined with Bates clearly teaches the first set of criteria includes change in the number of page views remaining to trigger a payment. ([0104] Wong)

Consider claim 27, Wong combined with Bates clearly teaches identifying attribute data of the user associated with the media device; selecting the first set of selection criteria based on shared criterion between the user and a user population to which the user belongs; and displaying a program listing on the media device based on the shared criteria. ([0112] Wong)

Consider claim 28, Wong combined with Bates clearly teaches the shared criterion is a geographic location. ([0112] Wong)

Consider claim 29, Wong combined with Bates clearly teaches the shared criterion is shared demographics. ([0112] Wong)

Consider claim 30, Wong combined with Bates clearly teaches displaying an identifier associated with a channel on which a program was last viewed, wherein the identifier is displayed on a top page of program listing of a media device; and displaying a currently broadcast program of the channel when the identifier is selected. ([0082], [0086] Wong)

claim 31, Wong combined with Bates clearly teaches automatically highlighting the identifier associated with the channel on which a program was last viewed. ([0082] Wong)

Consider claim 32, Wong combined with Bates clearly teaches displaying identifiers for more than one channel on which programs were last viewed. (Fig. 3 Wong)

Consider claim 33, Wong clearly teaches a system comprising: 

control circuitry (Fig. 5, [0143]-[0151]) configured to: 

generate for display on a media device, a plurality of identifiers associated with a plurality of stored programs, wherein the plurality of identifiers include a first and a second identifier associated with a first and second program, from the plurality of stored programs, respectively; (Fig. 3, [0070]-[0074])

visually distinguish the first identifier from rest of the plurality of identifiers based on a first set of criteria; (Fig. 4B: A particular program to highlight is selected in step 458, [0096], [0097].)

receive a push message from a server that comprises a second set of criteria; (Service provider may push selection criteria to the DVR, [0107].)

in response to receiving the push message from the server: cause the second identifier to be visually distinguished from the rest of the plurality of identifiers based on the second set of criteria. (Newly provided selection criteria are used to select the highlight program, [0096], [0097], [0107].)

However, Wong does not explicitly teach in response to receiving the push message from the server, and without receiving a user input to change the first identifier: causing the second identifier to be visually distinguished from the rest of the plurality of identifiers based on the second set of criteria.

In an analogous art, Bates, which discloses a system for video distribution, clearly teaches in response to receiving the push message from the server, and without receiving a user input to change the first identifier: causing the second identifier to be visually distinguished from the rest of the plurality of identifiers based on the second set of criteria. (Program information periodically broadcast to the set top box is stored, col. 7 lines 2-7, col. 8 lines 34-64.  This information includes sponsor scroll rates which control how long a program will be highlighted before the highlight is switched without user input, col. 9 lines 27-67.)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Wong by in response to receiving the push message from the server, and without receiving a user input to change the first identifier: causing the second identifier to be visually distinguished from the rest of the plurality of identifiers based on the second set of criteria, as taught by Bates, for the benefit of automatically scrolling through the listed programs without requiring user input.

Consider claim 34, Wong clearly teaches visually distinguishing the first identifier from rest of the plurality of identifiers comprises the control circuitry configured to highlight the first identifier. ([0037] Wong)

Consider claim 35, Wong clearly teaches the first set of criteria includes the control circuitry configured to determine whether the first program is associated with a newly formed contract. ([0107] Wong)

Consider claim 36, Wong clearly teaches the control circuitry configured to: identify attribute data of the user associated with the media device; select the first set of selection criteria based on shared criterion between the user and a user population to which the user belongs; and display a program listing on the media device based on the shared criteria. ([0112] Wong)

Consider claim 37, Wong clearly teaches the shared criterion is a geographic location. ([0112] Wong)

Consider claim 38, Wong clearly teaches the control circuitry configured to: display an identifier associated with a channel on which a program was last viewed, wherein the identifier is displayed on a top page of program listing of a media device; and display a currently broadcast program of the channel when the identifier is selected. ([0082], [0086] Wong)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425